
	

113 HR 2484 IH: Conrad State 30 and Physician Access Act
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2484
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Bera of
			 California (for himself and Mr.
			 Meadows) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide incentives to physicians to practice in rural
		  and medically underserved communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Conrad State 30 and Physician Access
			 Act.
		2.Conrad State 30
			 ProgramSection 220(c) of the
			 Immigration and Nationality Technical Corrections Act of 1994 (Public Law
			 103–416; 8 U.S.C. 1182 note) is amended by striking and before September
			 30, 2015.
		3.Retaining
			 physicians who have practiced in medically underserved
			 communitiesSection 201(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by
			 adding at the end the following:
			
				(F)(i)Alien physicians who have completed service
				requirements of a waiver requested under section 203(b)(2)(B)(ii), including
				alien physicians who completed such service before the date of the enactment of
				the Conrad State 30 and Physician Access
				Act and any spouses or children of such alien physicians.
					(ii)Nothing in this subparagraph may be
				construed—
						(I)to prevent the filing of a petition with
				the Secretary of Homeland Security for classification under section 204(a) or
				the filing of an application for adjustment of status under section 245 by an
				alien physician described in this subparagraph prior to the date by which such
				alien physician has completed the service described in section 214(l) or worked
				full-time as a physician for an aggregate of 5 years at the location identified
				in the section 214(l) waiver or in an area or areas designated by the Secretary
				of Health and Human Services as having a shortage of health care professionals;
				or
						(II)to permit the Secretary of Homeland
				Security to grant such a petition or application until the alien has satisfied
				all the requirements of the waiver received under section
				214(l).
						.
		4.Employment
			 protections for physicians
			(a)In
			 generalSection 214(l)(1)(C)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(C)) is amended by
			 striking clauses (i) and (ii) and inserting the following:
				
					(i)the alien demonstrates a bona fide
				offer of full-time employment, at a health care organization, which employment
				has been determined by the Secretary of Homeland Security to be in the public
				interest; and
					(ii)the alien agrees to begin
				employment with the health facility or health care organization in a geographic
				area or areas which are designated by the Secretary of Health and Human
				Services as having a shortage of health care professionals by the later of the
				date that is 90 days after receiving such waiver, 90 days after completing
				graduate medical education or training under a program approved pursuant to
				section 212(j)(1), or 90 days after receiving nonimmigrant status or employment
				authorization, and agrees to continue to work for a total of not less than 3
				years in any status authorized for such employment under this subsection
				unless—
						(I)the Secretary determines that extenuating
				circumstances exist that justify a lesser period of employment at such facility
				or organization, in which case the alien shall demonstrate another bona fide
				offer of employment at a health facility or health care organization, for the
				remainder of such 3-year period;
						(II)the interested State agency that
				requested the waiver attests that extenuating circumstances exist that justify
				a lesser period of employment at such facility or organization in which case
				the alien shall demonstrate another bona fide offer of employment at a health
				facility or health care organization so designated by the Secretary of Health
				and Human Services, for the remainder of such 3-year period; or
						(III)if the alien elects not to pursue a
				determination of extenuating circumstances pursuant to subclause (I) or (II),
				the alien terminates the alien’s employment relationship with such facility or
				organization, in which case the alien shall be employed for the remainder of
				such 3-year period, and 1 additional year for each termination, at another
				health facility or health care organization in a geographic area or areas which
				are designated by the Secretary of Health and Human Services as having a
				shortage of health care professionals;
				and
						.
			(b)Contract
			 requirementsSection 214(l)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(l)) is amended by adding
			 at the end the following:
				
					(4)An alien granted a waiver under
				paragraph (1)(C) shall enter into an employment agreement with the contracting
				health facility or health care organization that—
						(A)specifies the maximum number of
				on-call hours per week (which may be a monthly average) that the alien will be
				expected to be available and the compensation the alien will receive for
				on-call time;
						(B)specifies whether the contracting
				facility or organization will pay for the alien’s malpractice insurance
				premiums, including whether the employer will provide malpractice insurance
				and, if so, the amount of such insurance that will be provided;
						(C)describes all of the work locations
				that the alien will work and a statement that the contracting facility or
				organization will not add additional work locations without the approval of the
				Federal agency or State agency that requested the waiver; and
						(D)does not include a non-compete
				provision.
						(5)An alien granted a waiver under paragraph
				(1)(C) whose employment relationship with a health facility or health care
				organization terminates during the 3-year service period required by such
				paragraph—
						(A)shall have a period of 120 days beginning
				on the date of such termination of employment to submit to the Secretary of
				Homeland Security applications or petitions to commence employment with another
				contracting health facility or health care organization in a geographic area or
				areas which are designated by the Secretary of Health and Human Services as
				having a shortage of health care professionals; and
						(B)shall be considered to be maintaining
				lawful status in an authorized stay during the 120-day period referred to in
				subsection
				(A).
						.
			5.Allotment of
			 Conrad 30 waivers
			(a)In
			 generalSection 214(l) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(l)), as amended by section 4(b),
			 is further amended by adding at the end the following:
				
					(6)(A)(i)All States shall be
				allotted a total of 35 waivers under paragraph (1)(B) for a fiscal year if 90
				percent of the waivers available to the States receiving at least 5 waivers
				were used in the previous fiscal year.
							(ii)When an allocation has occurred
				under clause (i), all States shall be allotted an additional 5 waivers under
				paragraph (1)(B) for each subsequent fiscal year if 90 percent of the waivers
				available to the States receiving at least 5 waivers were used in the previous
				fiscal year. If the States are allotted 45 or more waivers for a fiscal year,
				the States will only receive an additional increase of 5 waivers the following
				fiscal year if 95 percent of the waivers available to the States receiving at
				least 1 waiver were used in the previous fiscal year.
							(B)Any increase in allotments under
				subparagraph (A) shall be maintained indefinitely, unless in a fiscal year, the
				total number of such waivers granted is 5 percent lower than in the last year
				in which there was an increase in the number of waivers allotted pursuant to
				this paragraph, in which case—
							(i)the number of waivers allotted shall
				be decreased by 5 for all States beginning in the next fiscal year; and
							(ii)each additional 5 percent decrease in
				such waivers granted from the last year in which there was an increase in the
				allotment, shall result in an additional decrease of 5 waivers allotted for all
				States, provided that the number of waivers allotted for all States shall not
				drop below
				30.
							.
			(b)Academic medical
			 centersSection 214(l)(1)(D) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(l)(1)(D)) is amended—
				(1)in clause (ii), by
			 striking and at the end;
				(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(iv)in the case of a request by an
				interested State agency—
							(I)the head of such agency determines that
				the alien is to practice medicine in, or be on the faculty of a residency
				program at, an academic medical center (as that term is defined in section
				411.355(e)(2) of title 42, Code of Federal Regulations, or similar successor
				regulation), without regard to whether such facility is located within an area
				designated by the Secretary of Health and Human Services as having a shortage
				of health care professionals; and
							(II)the head of such agency determines
				that—
								(aa)the alien physician’s work is in the
				public interest; and
								(bb)the grant of such waiver would not
				cause the number of the waivers granted on behalf of aliens for such State for
				a fiscal year (within the limitation in subparagraph (B) and subject to
				paragraph (6)) in accordance with the conditions of this clause to exceed
				3.
								.
				6.Amendments to the
			 procedures, definitions, and other provisions related to physician
			 immigration
			(a)Dual intent for
			 physicians seeking graduate medical trainingSection 214(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking
			 (other than a nonimmigrant described in subparagraph (L) or (V) of
			 section 101(a)(15), and other than a nonimmigrant described in any provision of
			 section 101(a)(15)(H)(i) except subclause (b1) of such section) and
			 inserting (other than a nonimmigrant described in subparagraph (L) or
			 (V) of section 101(a)(15), a nonimmigrant described in any provision of section
			 101(a)(15)(H)(i), except subclause (b1) of such section, and an alien coming to
			 the United States to receive graduate medical education or training as
			 described in section 212(j) or to take examinations required to receive
			 graduate medical education or training as described in section
			 212(j)).
			(b)Allowable visa
			 status for physicians fulfilling waiver requirements in medically underserved
			 areasSection 214(l)(2)(A) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(l)(2)(A)) is amended by striking an alien described in
			 section 101(a)(15)(H)(i)(b). and inserting any status authorized
			 for employment under this Act..
			(c)Physician
			 national interest waiver clarifications
				(1)Practice and
			 geographic areaSection 203(b)(2)(B)(ii)(I) of the Immigration
			 and Nationality Act (8 U.S.C. 1153(b)(2)(B)(ii)(I)) is amended by striking
			 items (aa) and (bb) and inserting the following:
					
						(aa)the alien physician agrees to work on a
				full-time basis practicing primary care, specialty medicine, or a combination
				thereof, in an area or areas designated by the Secretary of Health and Human
				Services as having a shortage of health care professionals, or at a health care
				facility under the jurisdiction of the Secretary of Veterans Affairs; or
						(bb)the alien physician is pursuing such
				waiver based upon service at a facility or facilities that serve patients who
				reside in a geographic area or areas designated by the Secretary of Health and
				Human Services as having a shortage of health care professionals (without
				regard to whether such facility or facilities are located within such an area)
				and a Federal agency, or a local, county, regional, or State department of
				public health determines the alien physician’s work was or will be in the
				public
				interest.
						.
				(2)Five-year
			 service requirementSection 203(b)(2)(B)(ii)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(B)(ii)(II)) is amended—
					(A)by inserting
			 (aa) after (II); and
					(B)by adding at the
			 end the following:
						
							(bb)The 5-year service requirement of
				item (aa) shall be counted from the date the alien physician begins work in the
				shortage area in any legal status and not the date an immigrant visa petition
				is filed or approved. Such service shall be aggregated without regard to when
				such service began and without regard to whether such service began during or
				in conjunction with a course of graduate medical education.
							(cc)An alien physician shall not be
				required to submit an employment contract with a term exceeding the balance of
				the 5-year commitment yet to be served, nor an employment contract dated within
				a minimum time period prior to filing of a visa petition pursuant to this
				subsection.
							(dd)An alien physician shall not be
				required to file additional immigrant visa petitions upon a change of work
				location from the location approved in the original national interest immigrant
				petition.
							.
					(d)Technical
			 clarification regarding advanced degree for physiciansSection
			 203(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(A)) is
			 amended by adding at the end An alien physician holding a foreign
			 medical degree that has been deemed sufficient for acceptance by an accredited
			 United States medical residency or fellowship program is a member of the
			 professions holding an advanced degree or its equivalent..
			(e)Short-Term work
			 authorization for physicians completing their residenciesA
			 physician completing graduate medical education or training as described in
			 section 212(j) of the Immigration and Nationality Act (8 U.S.C. 1182(j)) as a
			 nonimmigrant described section 101(a)(15)(H)(i) of such Act (8 U.S.C.
			 1101(a)(15)(H)(i)) shall have such nonimmigrant status automatically extended
			 until October 1 of the fiscal year for which a petition for a continuation of
			 such nonimmigrant status has been submitted in a timely manner and where the
			 employment start date for the beneficiary of such petition is October 1 of that
			 fiscal year. Such physician shall be authorized to be employed incident to
			 status during the period between the filing of such petition and October 1 of
			 such fiscal year. However, the physician’s status and employment authorization
			 shall terminate 30 days from the date such petition is rejected, denied or
			 revoked. A physician’s status and employment authorization will automatically
			 extend to October 1 of the next fiscal year if all visas as described in such
			 section 101(a)(15)(H)(i) authorized to be issued for the fiscal year have been
			 issued.
			(f)Applicability of
			 section 212(e) to spouses and children of J–1
			 exchange visitorsA spouse or child of an exchange visitor
			 described in section 101(a)(15)(J) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(J)) shall not be subject to the requirements of section
			 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)).
			
